Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 1 of 9                PageID #: 395



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

   THE BANK OF NEW YORK MELLON, )
   etc.,                         )
                                )
         Plaintiff,             )
                                )
      v.                        ) CIVIL ACTION 19-0010-WS-N
                                )
   251 GOTHAM LLC,             )
                              )
         Defendant.           )

                                           ORDER
          This matter is before the Court on the defendant’s motion to dismiss and/or
   for other relief. (Doc. 17). The parties have filed briefs and other materials in
   support of their respective positions. (Docs. 17, 23-25). After careful
   consideration, the Court concludes that subject matter jurisdiction appears to exist
   under 28 U.S.C. § 1334(b), that this case is thus to be referred to the District’s
   bankruptcy judges, and that the defendant’s motion (including the question of
   jurisdiction under Section 1334), is to be resolved by the Bankruptcy Court, to the
   extent consistent with Article III of the Constitution.


                                    BACKGROUND
          According to the amended complaint, (Doc. 12), the plaintiff is the
   mortgagee of certain real property located in Nassau County, New York (“the
   Property”). The mortgagors are two individuals (LaFortune and Padilla,
   collectively, “the Borrowers”). While the mortgage was in effect, recorded and
   unsatisfied, the Borrowers commenced a joint Chapter 13 bankruptcy case in this
   District (“the Joint Bankruptcy”), listing an ownership interest in the Property.
   The Bankruptcy Court entered an order confirming the Borrower’s Chapter 13
   plan, which provided for surrender of the Property. Padilla later successfully
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 2 of 9                  PageID #: 396



   moved for dismissal from the Joint Bankruptcy, while LaFortune completed her
   Chapter 13 plan and received a discharge. Padilla filed his own Chapter 13
   bankruptcy case in this District (“the Padilla Bankruptcy”), in which he never
   identified any interest in the Property.
          In February 2018, nine months after LaFortune received a discharge and
   twenty months after the Padilla Bankruptcy was filed, the Borrowers purported to
   convey the Property by deed to the defendant. The plaintiff filed this declaratory
   judgment action seeking a declaration that the conveyance is null and void, that
   the defendant holds no interest in the Property, and that the deed be rescinded as a
   cloud on title. The amended complaint asserts that the interest of both Borrowers
   in the Property was irrevocably surrendered upon confirmation of the Chapter 13
   plan in the Joint Bankruptcy. The amended complaint further asserts that, to the
   extent Padilla retained any interest in the Property after his dismissal from the
   Joint Bankruptcy, his failure to list the Property as an asset in his bankruptcy
   schedules, and his failure to obtain approval from the Bankruptcy Court to transfer
   any interest in the Property, precluded any effective conveyance.
          The defendant moves to dismiss on the following grounds: (1) lack of
   subject matter jurisdiction; (2) lack of personal jurisdiction; (3) improper venue;
   (4) failure to state a claim on which relief can be granted; and (5) lack of standing.
   As a last-resort alternative, the defendant seeks a change of venue to the Eastern
   District of New York.


                                       DISCUSSION
          As grounds for subject matter jurisdiction, the plaintiff invokes 28 U.S.C.
   §§ 1331, 1334(b) and 1334(e)(1). (Doc. 12 at 3). With exceptions not relevant
   here, “the district courts shall have original but not exclusive jurisdiction of all
   civil proceedings arising under title 11, or arising in or related to cases under title
   11.” 28 U.S.C. § 1334(b). The parties focus on the “related to” prong of this
   provision.


                                              2
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 3 of 9                 PageID #: 397



                  The usual articulation of the test for determining whether a
                  civil proceeding is related to bankruptcy is whether the
                  outcome of the proceeding could conceivably have an effect
                  on the estate being administered in bankruptcy. The proceeding
                  need not necessarily be against the debtor or the debtor’s
                  property. An action is related to bankruptcy if the outcome
                  could alter the debtor’s rights, liabilities, options, or freedom
                  of action (either positively or negatively) and which in any way
                  impacts upon the handling and administration of the bankrupt
                  estate.
   In re: Toledo, 170 F.3d 1340, 1345 (11th Cir. 1999) (internal quotes omitted).
   This test is “liberal” and “extremely broad.” Id. The parties agree with this
   formulation of the test, (Doc. 17 at 4-5; Doc. 23 at 16-17), but they disagree as to
   its application here.
          The defendant first suggests that “related to” jurisdiction can only be
   invoked in the context of an adversary proceeding, not in the context of a separate
   civil action. (Doc. 17 at 5). The defendant cites no authority for this proposition,
   which is easily refuted. See, e.g., Carter v. Rodgers, 220 F.3d 1249, 1251-54 (11th
   Cir. 2000) (the debtor’s separate civil action against the trustee triggered “related
   to” jurisdiction).
          The defendant next posits that “related to” jurisdiction does not exist
   because Padilla “is no longer the owner of the [P]roperty.” (Doc. 17 at 5). This
   unamplified ipse dixit is a non sequitur. The return of property that (as the
   amended complaint alleges) has been wrongfully removed from the estate plainly
   impacts the handling and administration of the estate, because it increases the
   assets of the estate. See Carter, 220 F.3d at 1253 (a civil action alleging
   wrongdoing in the sale of property belonging to the estate “related to” the
   bankruptcy case, because “[a]ny recovery would reduce the administrative
   expenses of the sale of the estate property and perforce increase the amount of
   estate property available to satisfy creditors’ claims.”); In re: Toledo, 170 F.3d at
   1345-47 (a claim seeking a determination of the extent and priority of liens and
   other interests in certain estate property supported “related to” jurisdiction,


                                              3
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 4 of 9                 PageID #: 398



   because it could result in “the possible partial satisfaction and consequent
   downward adjustment of the claim filed against the Estate by” the particular
   creditor, thereby affecting the estate’s interest in the property).
          The defendant’s principal argument is that a New York state court in a
   quiet title action has already entered an adverse decision, binding on the plaintiff,
   regarding the issue it raises herein. According to the defendant, this means that,
   “[a]ssuming arguendo that the Plaintiff were to prevail in the instant action, any
   judgment would be completely moot and invalid” as contrary to the state decision
   and judgment. (Doc. 17 at 5-7). As phrased, the argument cannot avail, because it
   presupposes that the plaintiff will prevail in this action and so obtain a federal
   judgment that the transfer of the Property to the defendant is null and void, thus
   returning the Property to the estate and increasing its assets and thereby satisfying
   “related to” jurisdiction as discussed in the preceding paragraph.
          If what the defendant intended to argue is that the plaintiff cannot prevail in
   this action because the state judgment precludes that result, the question becomes
   whether the plaintiff “conceivably” could prevail despite the state judgment.
   Clearly, and for multiple reasons, the plaintiff could do so.
          First, “[i]t has long been the case that the jurisdiction of the court depends
   upon the state of things at the time of the action brought.” Grupo Dataflux v. Atlas
   Global Group, L.P., 541 U.S. 567, 570 (2004) (internal quotes omitted). Grupo
   Dataflux was decided in the context of diversity jurisdiction, but it has been
   applied in other contexts. See, e.g., Lujan v. Defenders of Wildlife, 504 U.S. 555,
   569 n.4 (1992) (standing); Damiano v. Federal Deposit Insurance Corp., 104 F.3d
   328, 333 (11th Cir. 1997) (FIRREA). More specifically, “if ‘related to’ jurisdiction
   actually existed at the time of … removal of the [action] to the district court,” then
   “a subsequent event cannot divest the court of that subject matter jurisdiction.” In
   re: Celotex Corp., 124 F.3d 619, 626 (4th Cir. 1997). This action was filed on
   January 11, 2019, and the state decision and judgment were not entered until on or
   after January 28, 2019. (Docs. 17-1, 17-2). Because there was no state ruling on


                                              4
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 5 of 9                    PageID #: 399



   January 11, 2019, it could not on that date have eliminated any conceivable impact
   of this action on the handling and administration of the estate, and the jurisdiction
   that attached upon the filing of this action cannot be lost by later events.
          Second, the state ruling remains non-final for purposes of gauging the
   conceivability the plaintiff can prevail in this action. There is currently pending
   before the state trial court a motion to vacate the judgment, (Doc. 23 at 12 n.4),
   and there exists the prospect of appeals thereafter. As long as the state ruling
   remains capable of being overturned within the state system, the defendant has
   failed to show that it eliminates the conceivability of the plaintiff’s success herein.
          Third, the plaintiff has made a persuasive showing that, if Padilla
   maintained any interest in the Property in the Padilla Bankruptcy despite
   surrendering that interest in the Joint Bankruptcy, that interest was at all times
   property of the estate and subject to the Bankruptcy Court’s exclusive jurisdiction,
   so as to render void any ruling by the state court. (Doc. 23 at 17-20). The
   defendant has neither effectively challenged the plaintiff’s argument nor shown
   that a void state judgment could render the plaintiff’s success in this lawsuit
   impossible.
          In its reply brief, the defendant raises additional arguments against “related
   to” jurisdiction. Essentially, the defendant argues that the return of the Property to
   the estate could not impact the estate because: (1) both bankruptcy cases have
   been dismissed; (2) the Borrowers have no equity in the Property; (3) the
   bankruptcy cases were brought under Chapter 13, where no liquidation occurs; and
   (4) the state court ruled that the plaintiff cannot foreclose the mortgage because
   the statute of limitations has run. (Doc. 24 at 5, 7-8). The Court considers these
   arguments in turn.
          LaFortune received a discharge in May 2017, and the Joint Bankruptcy was
   closed in June 2017, (Doc. 12 at 6), before this action was filed. The Padilla
   Bankruptcy was dismissed in February 2019, after this action was initiated. In re:
   Padilla, 16-bk-01857, Doc. 98. Padilla’s plan of reorganization, however, was


                                              5
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 6 of 9                PageID #: 400



   confirmed in December 2016 and was last amended in July 2018, id., Docs. 50,
   60, with both dates preceding the filing of this action.
          The defendant apparently assumes that “related to” jurisdiction expires with
   the confirmation of a plan and/or the closing of a bankruptcy case. The defendant
   is incorrect. “Though courts have varied the standard they apply post-
   confirmation, the essential inquiry appears to be whether there is a close nexus to
   the bankruptcy plan or proceeding …. Matters that affect the interpretation,
   implementation, consummation, execution or administration of the confirmed plan
   will typically have the requisite close nexus.” In re: Resorts International, Inc.,
   372 F.3d 154, 166-67 (3rd Cir. 2004); accord In re: Wilshire Courtyard, 729 F.3d
   1279, 1287 (9th Cir. 2013); Valley Historic Limited Partnership v. Bank of New
   York, 486 F.3d 831, 836 (4th Cir. 2007); In re: Craig’s Stores, Inc., 266 F.3d 388,
   391 (5th Cir. 2001); In re: Thickstun Brothers Equipment Co., 344 B.R. 515, 522
   (6th Cir. 2006); In re: Peterson, 6 Fed. Appx. 837, 839 (10th Cir. 2001). The
   Eleventh Circuit apparently has not adopted this or any other standard for gauging
   “related to” jurisdiction in the post-confirmation context,1 but the Court perceives
   no reason to doubt that it would follow the lead of the six Circuits listed above.
          As noted, the plaintiff persuasively asserts that – assuming Padilla in the
   Padilla Bankruptcy retained any interest in the Property despite surrendering that
   interest in the Joint Bankruptcy – the Property was property of the estate and that
   Padilla’s alienation of the Property occurred without approval of the Bankruptcy
   Court – indeed, without ever listing the Property as an asset of the estate. (Doc. 23
   at 9). The defendant does not attempt to explain, and the Court cannot discern,
   how such a course of conduct could fail to affect the interpretation,




          1
              Overton v. Chrysler Group, LLC, 2018 WL 847772 at *4 (N.D. Ala. 2018).



                                              6
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 7 of 9                      PageID #: 401



   implementation, consummation, execution or administration of Padilla’s
   confirmed plan.2
          It is not clear that the Bankruptcy Court lost all possibility of jurisdiction
   over the Joint Bankruptcy once the case was dismissed. See Travelers Indemnity
   Co. v. Bailey, 557 U.S. 137, 151 (2009) (Bankruptcy Court “plainly had
   jurisdiction to interpret and enforce its own prior orders” in a Chapter 11 case,
   even a decade after the case was closed). But it is quite clear, for reasons
   previously given, that the dismissal of the Padilla Bankruptcy after this action was
   filed came too late to sever the post-confirmation “related to” jurisdiction that
   attached upon that filing.
          The defendant’s remaining arguments work together to support the
   proposition that no creditor could benefit from a return of the Property to the
   estate. Other creditors cannot benefit, the defendant says, because the Property is
   not available to them – both because it cannot be liquidated in a Chapter 13 case
   and because there is no equity above the plaintiff’s security interest that could
   inure to their benefit. The plaintiff cannot benefit, the defendant continues,
   because it is too late for it to foreclose on its security interest.
          As noted, in the post-confirmation context, the test for “related to”
   jurisdiction is not benefit to the creditors but impact on the interpretation,
   implementation, consummation, execution or administration of the plan. Even if
   benefit to the creditors from a return of the Property to the estate were required,
   however, it appears to exist.
          For the proposition that the plaintiff cannot benefit from the Property’s
   return to the estate, the defendant relies on the New York state order and

          2
            The Court defers to the Bankruptcy Court as to the interpretation of the plan of
   reorganization it approved. However, the Court notes that the confirmed plan makes no
   reference to the Property, much less to its disposition as part of the plan. On the contrary,
   the plan specifies that property of the estate will revert to Padilla only upon discharge or
   dismissal. (Doc. 30 at 3). Padilla’s sale of the Property to the defendant prior to
   discharge or dismissal, and without any judicial approval of same, thus appears to be in
   gross violation of the confirmed plan.

                                                7
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 8 of 9                   PageID #: 402



   judgment. As discussed above, the state court ruling is not final, is not immune
   from appeal, and may be void. It therefore remains open whether the plaintiff is
   precluded by the statute of limitations from enforcing its security interest. But
   even if the plaintiff is no longer a secured creditor, it is still a creditor. The
   assignment of mortgage, by which the plaintiff claims its rights, assigns the
   mortgage “TOGETHER with the notes described in said mortgage, and the
   moneys due and to grow due thereon with interest.” (Doc. 12-3 at 3). Ownership
   of the note makes the plaintiff a creditor even if its position is unsecured. And if
   the plaintiff is an unsecured creditor, the other creditors of Padilla can also benefit
   from the Property’s return to the estate even if the plaintiff’s claim exceeds the
   value of the Property. The defendant does not explain its doubtful position that a
   creditor can benefit only from liquidation but, even if it is correct in this respect, it
   has failed to show that the creditors could not have sought or obtained conversion
   to a chapter providing for liquidation.
          The Court concludes that it appears it has subject matter jurisdiction
   pursuant to 28 U.S.C. § 334(b). “Each district court may provide that any or all
   cases … related to a case under title 11 shall be referred to the bankruptcy judges
   for the district.” Id. § 157(a). This District has adopted a standing order providing
   in relevant part that “all proceedings … related to a case under Title 11 are
   referred to the bankruptcy judges for this district.” Standing Order of Reference
   dated August 25, 2015.


                                       CONCLUSION
          For the reasons set forth above, this case is referred to the Bankruptcy
   Judges for this District for resolution of the defendant’s motion to dismiss
   (including definitive resolution of the question of jurisdiction under Section 1334)
   and all other proceedings, consistent with Article III of the Constitution. Should
   the Bankruptcy Court find no subject matter jurisdiction under Section 1334, the



                                               8
Case 1:19-cv-00010-WS-N Document 26 Filed 04/19/19 Page 9 of 9                PageID #: 403



   Court will entertain a motion to withdraw the reference pursuant to Section 157(d)
   for consideration of the plaintiff’s alternative jurisdictional grounds.


          DONE and ORDERED this 19th day of April, 2019.


                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                              9
